    Case 17-30673       Doc 2130        Filed 08/07/19 Entered 08/07/19 10:26:48                     Desc Main
                                        Document      Page 1 of 16


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


In re:                                                                          Jointly Administered Under
                                                                                Case No. 17-30673

         Gander Mountain Company,                                               Case No. 17-30673
         Overton’s, Inc.,                                                       Case No. 17-30675

                                   Debtors.                                     Chapter 11 Cases


                                       MEMORANDUM DECISION


         At Minneapolis, Minnesota, August 7, 2019.

         On November 29, 2018, the Court held a hearing on a motion by the Gander Mountain

Liquidating Trust (the “Trust”) in which the Trust objected to claims filed by certain individuals

known throughout these proceedings as the “Key Executives.” 1 The Key Executives filed a

timely response. After the hearing, the Court granted the parties until January 18, 2019, to

submit supplemental briefs, and until February 1, 2019, to file any replies. The parties did so in

a timely manner. The Court took this matter under advisement, and it is now ready for

resolution.

         This is a core proceeding under 28 U.S.C. § 157(b)(2)(B), (I) and the Court has

jurisdiction under 28 U.S.C. §§ 157(b)(2)(B), (I) and 1334. This memorandum decision is based

on all the information available to the Court and constitutes the Court’s findings of fact and

conclusions of law under Fed. R. Bankr. P. 7052, made applicable to this contested matter by

Fed. R. Bankr. P. 9014(c).




1
 As it is used here, this term includes Darrell (“Jay”) Tibbets, Brian Kohlbeck, Joseph Fusaro, Michael Kalck,
Ronald Stoupa, Robert Walker, and Eric Jacobsen.
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48             Desc Main
                                   Document      Page 2 of 16


       For the reasons stated herein, the Trust’s motion objecting to certain claims of the Key

Executives is GRANTED, and the claims identified on the Trust’s Motion’s Exhibit A are

disallowed.

                                         BACKGROUND

       The Plan of Liquidation (the “Plan”) in this case provided for the substantive

consolidation of the estates of the debtors, and they will therefore be referred to herein as a

singular “debtor.” ECF No. 1572, Art. IV, A. By operation of the Plan’s terms, the Trust was

created and became the successor to the debtor in possession (“DIP”) on the Plan’s “Effective

Date,” defined as February 8, 2018; at that time, the debtor irrevocably transferred its assets to

the Trust. ECF No. 1359, Art. IV, B. META Advisors, LLC was appointed to serve as the

Liquidating Trustee in the order confirming the Plan. ECF No. 1572, Q. 28.

       On April 14, 2017, the Court approved the Key Employee Retention Plan (“KERP”) and

the Key Employee Incentive Plan (“KEIP”), as follows:

               2. The Debtors’ Key Employee Retention Plan, substantially in the form
       attached to the Declaration of Steven R. Kinsella dated April 13, 2017 [Doc. No.
       431] (the “Kinsella Declaration”) as Exhibit A (the “KERP Tier I”) and Exhibit B
       (the “KERP Tier II,” and together with the KERP Tier I, the “KERP”), is
       approved.
              3. The Debtors’ Key Employee Incentive Plan, substantially in the form
       attached to the Kinsella Declaration as Exhibit C (the “KEIP”), is approved.

ECF No. 436.


       The KERP and KEIP (collectively, the “Key Employee Plans”) had been negotiated and

entered into by each of the Key Executives with the debtor and the Creditors Committee. ECF

No. 1845. The relevant material provisions of the Key Employee Plans as they appear in the

Kinsella Declaration are substantially identical; together they provide a structure through which

the Key Executives could earn bonuses during Gander Mountain’s reorganization under the
                                                  2
    Case 17-30673      Doc 2130        Filed 08/07/19 Entered 08/07/19 10:26:48                   Desc Main
                                       Document      Page 3 of 16


Bankruptcy Code. ECF No. 436. Each of the Key Executives agreed to and signed his

respective contract on either April 13, 2017, or April 17, 2017.2 ECF No. 1853. The structure

detailed in the Key Employee Plans includes four tiers: (1) a “Threshold Bonus,” (2) a “Target

Bonus,” (3) a “Stretch Bonus,” and (4) a “Maximum Bonus.” ECF No. 436.

         The Key Employee Plans are each the length of just one double-sided page. ECF No.

436. The substantive provisions relevant here are as follows:

                 1.      [KERP/KEIP] Bonus Payment. You are eligible to earn
         [KERP/KEIP] bonus payments as set forth herein. Your level of bonus opportunity
         as a percent of your Base Salary for meeting the respective metrics associated with
         Threshold, Target, Stretch, and Maximum performance is set forth below:
                 A.      Threshold. You will earn an amount equal to 50% of your current
         base salary upon the Company closing on (i) one or more asset sales under Section
         363 of the Code or (ii) one or more consulting or agency agreement(s) for the
         conduct of going out of business or similar sales, or a combination of (i) and (ii),
         for substantially all of the Company’s assets (the “Sale”).
                 B.      Target. You will earn an additional amount equal to 25% of your
         base salary if (i) the cash or value of other property estimated to be available for
         distribution on allowed claims of general unsecured creditors as of the date of
         confirmation of the Company’s Plan of Reorganization and/or Liquidation (the
         “Plan”) is equal to or exceeds 5%; and at least 35 stores are sold or transferred by
         the Company to one or more parties, and it is contemplated at the time of such
         transaction(s) that such stores will be operated as retail stores under one or more
         trade names selling sporting goods, with a prominent or seasonal emphasis on
         hunting, camping, fishing, shooting, marine, or outdoor recreational products (a
         “Going Concern Sale”).
                 C.      Stretch. You will earn an additional amount equal to 25% of your
         base salary if (i) the cash or value of other property estimated to be available for
         distribution on allowed claims of general unsecured creditors as of the date of
         confirmation of the Plan is equal to or exceeds 10%; or (ii) at least 60 stores are
         sold by the Company as a Going Concern Sale.
                 D.       Maximum.
                  (1)     You will earn an additional amount equal to 25% of your base salary
         if (i) the cash or value of other property estimated to be available for distribution to

2
 Eric Jacobsen, Brian Kohlbeck, and Darrell (“Jay”) Tibbets signed their agreements on April 13, 2017; whereas
Joseph (“Joe”) Fusaro, Michael Kalck, Ronald J. Stoupa, and Robert Walker signed their agreements on April 17,
2017. ECF No. 1853.

                                                       3
Case 17-30673       Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48             Desc Main
                                  Document      Page 4 of 16


       general unsecured creditors as of the date of confirmation of the Plan is equal to or
       exceeds 10%; and (ii) at least 70 stores are sold by the Company as a Going Concern
       Sale.
               (2)     In the event the cash or value of other property estimated to be
       available for distribution on allowed claims of general unsecured creditors as of the
       date of confirmation of the Plan is at least 5% of such allowed claims but less than
       10% of such allowed claims, the applicable bonus amount for the Maximum
       opportunity shall be a pro rated amount calculated as the product of your Maximum
       opportunity bonus amount multiplied by a fraction, the numerator of which is the
       percentage of cash or value of other property estimated to be available for
       distribution to general unsecured creditors as of the date of confirmation of the Plan
       and the denominator of which is 10%.
              E.      Payment Provisions.
               (1)     Each level of opportunity beyond the Threshold amount, if earned,
       is independent and will be in addition to any bonus earned under another
       opportunity (i.e., if you earn your Threshold opportunity you may earn an additional
       25% if you satisfy any one of the Target, Stretch, or Maximum opportunities). In
       no event will the total incentive payments earned or received exceed 125% of you
       base salary. The Company shall have no obligation to make any bonus payment
       unless you sign this Agreement which includes a mutual release of claims.
               (2)     Any [KERP/KEIP] bonus amounts earned under the Threshold
       opportunity shall be paid as follows: 50% of the bonus will be paid upon closing of
       the Sale and the remaining 50% of the bonus will be paid upon the earlier of the
       effective date of the Plan or termination of the employee by the Company without
       cause.
            (3) Any [KERP/KEIP] bonus amounts earned under the Target, Stretch or
       Maximum opportunities shall be paid on the effective date of the Plan.


ECF No. 436 (emphasis added).

       There is no dispute that the Key Executives satisfied the requirements for the first tier, the

threshold bonus, and were awarded the corresponding bonuses of approximately $1,250,000.00,

in full, between May and September 2017. ECF Nos. 1821, 1845. The issue here lies in whether

the Key Executives have met the requirements for receiving an additional $1,875,000.00 under

any of the remaining three bonus tiers. ECF Nos. 1821, 1845. This determination comes down

to the contract language in the Key Employee Plans, including several provisions concerning the



                                                 4
Case 17-30673         Doc 2130        Filed 08/07/19 Entered 08/07/19 10:26:48         Desc Main
                                      Document      Page 5 of 16


sale or transfer of certain numbers of stores, as well as the cash value of property estimated to be

available for distribution on the allowed claims of general unsecured creditors under the Plan.

        On May 4, 2017, the Court entered an Order Authorizing the Sale of Certain Assets Free

and Clear of Liens, Claims, Rights, Encumbrances, and other Interests (“Sale of Assets Order”),

ECF No. 691, which authorized the debtor to sell certain assets to CWI, Inc. (“CWI” or

“Camping World”) c/o Camping World Holdings, Inc. (“CWH”). ECF No. 691. The Sale of

Assets Order also approved a Designation Rights Agreement (“Designation Agreement”)

between the debtor and CWI, which granted CWI the right to act as the debtor’s agent for the

purpose of assigning the debtor’s real property leases, and required that CWI would assign a

minimum of 17 of the debtor’s store leases to itself or its affiliates. ECF No. 691. The

requirement that CWI assign a minimum of 17 store leases to itself was a notable provision,

since CWI did not automatically take on the leases through the sale. As will be discussed further

herein, it is not entirely clear whether the Key Executives argue that the Sale of Assets Order

could qualify as the kind of “sale or transfer” required by the Key Employee Plans, but the Court

nevertheless finds that it did not.

        From May to October 2017, the Court issued three different orders approving the

assumption and assignment of certain executory contracts and unexpired leases; these orders

ultimately authorized the assignment of 19 of the debtor’s store and distribution center leases to

CWI. ECF Nos. 730, 965, and 1299. As of January 26, 2018, the date the Plan was confirmed in

this case (“Confirmation Date”), those 19 transferred stores were the only stores the record

shows were assumed by the debtor and assigned to any party. Similarly, as of the Confirmation

Date, the estimated value available for distribution to general unsecured creditors was




                                                 5
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48              Desc Main
                                   Document      Page 6 of 16


represented by a range: 2.2% – 6.4%. ECF No. 1359. There is nothing in the record to indicate

that these numbers changed by the Plan’s Effective Date. ECF No. 1359, Art. I, A. 38.

        The Trust argued that the Court should disallow the Key Executives’ claims regarding the

unearned bonuses because the debtor’s estate fully satisfied all obligations to the Key Executives

when the Trust paid the Key Executives the threshold bonus under the Key Employee Plans.

ECF No. 1845. In making this argument, the Trust points to the plain language of the Key

Employee Plans, arguing that it is unambiguous and, therefore, no external evidence is necessary

for interpreting the relevant provisions. ECF No. 1845.

        In response, the Key Executives argue that the Key Employee Plans are ambiguous, and

that extrinsic evidence should therefore be admitted to interpret their provisions. ECF No. 1821.

In the alternative, the Key Executives argue that it would be premature for the Court to interpret

the contract provisions of the Key Employee Plans, since the facts make an otherwise

unambiguous contract provision uninterpretable. ECF No. 1821.

                                           DISCUSSION

   I.      Contract law prevails here, and the contracts at issue unambiguously require
           payment of bonuses on the Plan’s Effective Date.

        As with many areas of the law, contract law encompasses a variety of its own uniquely-

tailored rules and requirements; the parol evidence rule is one of those rules. It is not the rule of

evidence that many suppose it to be – rather, it is a substantive rule of contract interpretation.

Anchor Casualty Co. v. Bird Island Produce, Inc., 249 Minn. 137, 82 N.W.2d 48 (1957).

        The parol evidence rule specifically prohibits extrinsic evidence from being admitted to

explain or contradict the meaning of an unambiguous contract. Alpha Real Estate Co. of

Rochester v. Delta Dental Plan of Minn., 664 N.W.2d 303 (Minn. 2003). This notion that a




                                                  6
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48             Desc Main
                                   Document      Page 7 of 16


contract should be judged within its own “four corners” is fundamental to contract law.

Magistrate Judge Franklin Noel succinctly summarized this concept in Rockway, Inc. v. Stampe:

       When an agreement has been reduced to an unambiguous, integrated writing, the
       parties’ intent must be determined from the language of the written contract alone.
       In other words, if “the contract is clear and unambiguous, then the language is given
       its plain and ordinary meaning.” The Court looks to the contract as a whole in
       interpreting the intent of the parties.

Rockway, Inc. v. Stampe, No. CV 03-5282 (MJD/FLN), 2015 WL 9672916 (D. Minn. Nov. 4,

2015), aff’d, No. CV 03-5282 ADM/FLN, 2016 WL 81791 (D. Minn. Jan. 7, 2016) (internal

citations omitted). See also In re Heine Feedlot Co., 107 F.3d 622 (8th Cir. 1997), citing to

Quick v. Bakke, Kopp, Ballou & McFarlin, Inc., 380 N.W.2d 364, 366 (S.D. 1986) (“Further, the

‘written agreement supersedes all previous understandings and the intent of the parties must be

ascertained therefrom, except, of course, in cases involving fraud, mistake, or ambiguity.’”).

Contract law also firmly concludes that readings of contract provisions that would result in

absurdist results should not be allowed to prevail. Rockway, Inc. v. Stampe, 2015 WL 9672916.

       In this case, there has been considerable argument by both the Trust and the Key

Executives about the supposed ambiguity in the Key Employee Plans concerning the timing of

the contract provisions; more specifically, the parties have debated at what point the contract

provisions should be interpreted. The Key Executives claim that the Key Employee Plans are

“ambiguous because they fail to establish crucial deadlines,” and “there is no deadline for selling

or transferring the stores . . . the ‘Going Concern Sale’ does not specify when the sale or transfer

must be effectuated.” ECF No. 1922. Essentially, the Key Executives argue that because no

deadline is included in close proximity to the term “Going Concern Sale” in the Key Employee

Plans, the deadline for such a sale cannot reasonably incorporate the Plan’s Confirmation Date.

ECF No. 1922. As the Key Executives state in their supplemental memorandum of law:

                                                 7
Case 17-30673        Doc 2130     Filed 08/07/19 Entered 08/07/19 10:26:48            Desc Main
                                  Document      Page 8 of 16


       To the contrary, that deadline is only tied to the question of the contemplated
       amount of the distribution to be made to the unsecured and the contemplated
       number of stores to be reopened under the CWH banner. As a result, when the
       stores need to be sold or transferred is not defined and is subject to multiple
       interpretations.
ECF No. 1922.

       This construction, however, ignores the plain and unambiguous contract language of the

Key Employee Plans, which does define when stores need to be sold or transferred, and is

therefore determinative of the questions at issue here:


       (3) Any [KERP/KEIP] bonus amounts earned under the Target, Stretch or
       Maximum opportunities shall be paid on the Effective Date of the Plan.


ECF No. 431 (emphasis added). In the context of the Key Employee Plans, “the Plan” is a

defined term that refers to Gander Mountain’s Plan of Reorganization and/or Liquidation. As

was discussed above, the Plan defines the Effective Date as February 8, 2018. ECF No. 1359.

       Therefore, outside of where the contact language specifies otherwise, all of the bonus

amounts under the Target, Stretch, and Maximum Bonus tiers of the KEIP and KERP are to be

determined as of the Effective Date of the Plan – February 8, 2018. The language is

unambiguous, and leaves no room for interpretation: the bonuses shall be paid on the Effective

Date. This means that the bonuses must also be determined as of the Effective Date. The Key

Executives completely disregard this plain language in their attempt to create ambiguity out of

what is otherwise unambiguous. To construe this language outside of its plain meaning,

however, would create a conflicting and absurdist interpretation of the language of these

agreements: bonuses would have to be calculated after they had already been paid. Therefore,

external evidence is not necessary here, because there is no ambiguity to be resolved.




                                                 8
Case 17-30673         Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48            Desc Main
                                    Document      Page 9 of 16


         The plain language of the Key Employee Plans clarifies how its provisions should be

read, thereby resolving issues of potential ambiguity. Therefore, no further evidence is needed.

All that remains is to determine whether the Key Executives satisfied the explicit requirements of

each of the three remaining bonus tiers. Since the Payment Provisions section of the Key

Employee Plans state that each tier exists independently of one another, the next step of this

analysis must include an examination of whether each of these individual tiers is separately met.

   II.      As of the Effective Date of the Plan, the requirements for the Target Bonus had not
            been met.
         The Target Bonus provision of the Key Employee Plans states:

                 B.      Target. You will earn an additional amount equal to 25% of your
         base salary if (i) the cash or value of other property estimated to be available for
         distribution on allowed claims of general unsecured creditors as of the date of
         confirmation of the Company’s Plan of Reorganization and/or Liquidation (the
         “Plan”) is equal to or exceeds 5%; and at least 35 stores are sold or transferred by
         the Company to one or more parties, and it is contemplated at the time of such
         transaction(s) that such stores will be operated as retail stores under one or more
         trade names selling sporting goods, with a prominent or seasonal emphasis on
         hunting, camping, fishing, shooting, marine, or outdoor recreational products (a
         “Going Concern Sale”).
ECF No. 431.

         This test is a conjunctive one, since the bonus is earned only if both components are met;

the estimate for the cash or value available to unsecured creditors must be five percent or more,

and at least 35 stores must be sold or transferred by the Effective Date.

         As was previously discussed, the estimate of the value available for distribution to

general unsecured creditors was 2.2% – 6.4%. There has been much debate about whether the

2.2% – 6.4% range is enough to satisfy a provision that requires an estimate that “is equal to or

exceeds 5%.” The plain language of that provision suggests that the range could meet the

requirement – after all, the range does include estimates that meet and exceed 5%. However, due


                                                  9
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48               Desc Main
                                   Document     Page 10 of 16


to the conjunctive nature of this provision, it is not necessary to go so far as to make a finding on

this issue if the second part of the Target Bonus tier is not met.

       The record shows that, as of the Plan’s Effective Date, February 8, 2018, 19 stores had

been assumed and assigned. The Key Executives stated that “The claim amounts were based on

information . . . that CWH intended to open more than 35 Gander Mountain/Overton stores.”

ECF No. 1845. Their argument is this: they met the requirements of this tier simply because,

“. . . at the time of confirmation of the Debtor’s Chapter 11 Plan CWH had already contemplated

reopening upwards of 70 Gander Mountain stores.” ECF No. 1845. Although the Key

Executives supplied ample evidence that the opening of such stores was contemplated, including

that such statements were made officially to the SEC and in press releases, the Executives did

not fully address the issue most relevant to this inquiry: how many stores were actually “sold or

transferred” as of the Effective Date? The assertion that mere contemplation of opening stores

could satisfy the requirements of the bonus tiers in the Key Employee Plans is a

misinterpretation of the plain language of the contracts, which states that “. . . at least 35 stores

are sold or transferred by the Company to one or more parties . . .” ECF No. 431 (emphasis

added). The term “contemplated” appears only in the context of defining a “Going Concern

Sale” – it is irrelevant in determining whether stores had actually been transferred, as is required

under the contract language.

       It appears possible that the Key Executives may be arguing, as a somewhat ambiguous

and circuitous afterthought, that the Order Authorizing the Sale of Certain Assets, ECF No. 691,

met the “sold or transferred” requirement of the Key Employee Plans. ECF No. 1930, 1845.

However, the Court agrees with the Trust’s interpretation: a natural and plain meaning of the

phrase “sold or transferred” must include a requirement for the store leases to be assumed or

                                                  10
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48               Desc Main
                                   Document     Page 11 of 16


assigned. ECF No. 1864. As the Trust stated, “A store sold and transferred by Gander Mountain

meant that the assignee was curing and assuming the financial obligations associated with the

store, including continuing lease obligations.” ECF No. 1921. In fact, it appears that here,

Camping World specifically did not assume responsibility for stores much beyond the 17 it was

required to assume; instead, it allowed the leases to be rejected by standard operation of the

bankruptcy case, leaving the estate with millions in rejection damages claims, and then re-

engaged with the landlords of the stores to negotiate those very same leases after the Effective

Date had passed. ECF No. 1864.

       While the Key Executives correctly point out that “The Terms ‘[assumption] and

assignment’ are no where to be found in the KEIPs or the KERPs,” ECF No. 1845, a sale or

transfer of a store cannot occur without the assumption of that store’s lease. This fact is shown

most clearly by the Trust’s representation that the estate here faced some $150 million in rejection

damages claims when none of the leases outside of the 19 discussed here were assumed. ECF

No. 1864. Through the Sale of Assets Order, the debtor’s assets were sold to CWI, and CWI was

granted the ability to act as the debtor’s agent in assigning store leases. Put simply, neither

acquiring the ability to assign leases nor acquiring ownership of inventory and equipment assets

qualifies as a “sale or transfer” of a store itself. Notably, the ability to assign leases would not

have needed to be included in the order at all if Camping World were, indeed, taking on the stores

themselves simply by operation of the Sale of Assets Order. Additionally, there would have been

no need for the provision requiring CWI to assign 17 of the leases to itself or its affiliates if

Camping World acquired these stores by simple operation of the Sale of Assets Order. Finally,

the language of the Key Employee Plans requires that “the Company” make the sale or transfer of

the stores, and the “Company” is defined as Gander Mountain. Importantly, after the Plan was


                                                  11
    Case 17-30673       Doc 2130        Filed 08/07/19 Entered 08/07/19 10:26:48                     Desc Main
                                        Document     Page 12 of 16


confirmed and the Liquidating Trust became the successor of the DIP, Gander Mountain itself no

longer had the ability to take such actions. Therefore, any assumption or assignment of leases

after the Plan Confirmation Date could not operate to fulfill the store requirements at issue here –

even without the contract’s payment provision setting the Effective Date as the deadline.3

         The Key Executives point to the fact that Camping World acquired equipment and

inventory through the Sale of Assets Order that remained in some of the store locations where

leases were not assumed or assigned. ECF No. 1930. They argue that “[i]f the leases were truly

rejected, the landlords would not allow the inventory and equipment to remain on the premises

while a new lease was negotiated.” ECF No. 1930. They further argue that “it defies logic to

hold that these contracts were rejected as a matter of law.” This argument, however, ignores the

language of the Plan – and the Bankruptcy Code, for that matter – which states just that:

         Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, upon the
         Effective Date, all executory contracts and unexpired leases that exist between one
         or both of the Debtors and any Person or Entity shall be deemed rejected by the
         Debtors, except for any executory contract or unexpired lease (i) that has been
         assumed or rejected pursuant to an order of the Bankruptcy Court entered prior to
         the Effective Date . . . Subject to the occurrence of the Effective Date, entry of the
         Confirmation Order shall constitute approval of such assumption or rejection
         pursuant to section 365(a) of the Bankruptcy Code . . .
ECF No. 1359 at Art. VII, A. p. 35. Further, the landlords clearly did not sit on their laurels as

equipment and inventory remained in these stores – hence, the $150 million in claims for

rejection damages.


3
  Following the Effective Date, Gander Mountain could not, nor did it, sell or transfer any additional stores as
required by the Key Employee Plans. Indeed, under § 365(d)(4)(A), following confirmation of the Plan, the debtor
had no power to assume or assign any additional stores. See In re Nevel Properties Corp., 765 F.3d 846, 849 (8th
Cir. 2014); In re Kreger, 296 B.R. 202, 207 (Bankr. D. Minn. 2003), aff’d, 307 B.R. 106 (B.A.P. 8th Cir. 2004); Fla.
Dep’t of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 46 (2008). Cf. Mission Prod. Holdings, Inc. v.
Tempnology, LLC, 2019 WL 2166392 (U.S. 2019) (both the text of § 365 and fundamental principles of bankruptcy
law command that rejection has the same consequences as a contract breach occurring outside of bankruptcy).

                                                        12
Case 17-30673          Doc 2130     Filed 08/07/19 Entered 08/07/19 10:26:48             Desc Main
                                    Document     Page 13 of 16


          As discussed above, the plain language of the Key Employee Plans requires that the

calculation of the number of stores that were actually sold or transferred be determined as of the

Effective Date. Therefore, the actual count for determining whether the requirements have been

met under this tier is 19 stores. Obviously, 19 is less than 35, and satisfying the first component

of this tier is irrelevant without satisfaction of the second component. Therefore, the Key

Executives failed to meet the requirements to be compensated under the Target Bonus tier.

   III.      As of the Effective Date of the Plan, the requirements for the Stretch Bonus had
             not been met.
          The Stretch Bonus provision of the Key Employee Plans states:

                  C.      Stretch. You will earn an additional amount equal to 25% of your
          base salary if (i) the cash or value of other property estimated to be available for
          distribution on allowed claims of general unsecured creditors as of the date of
          confirmation of the Plan is equal to or exceeds 10%; or (ii) at least 60 stores are
          sold by the Company as a Going Concern Sale.
ECF No. 431.

          Unlike the Target Bonus tier, the Stretch Bonus tier is disjunctive – it can be successfully

met if either of two options is met – either the value estimated to be available for distribution to

unsecured creditors is equal to or exceeds 10% or at least 60 stores are sold as of the Effective

Date.

          It is possible that the 2.2% – 6.4% estimated range of value available for distribution

could meet a requirement that the estimate be 5% or more. However, the 2.2% – 6.4% range

absolutely could not meet a requirement that the estimate be 10% or more, despite the Key




                                                   13
    Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48                     Desc Main
                                       Document     Page 14 of 16


Executives’ best attempts to argue otherwise.4 Therefore, the Key Executives cannot

successfully meet the requirements of this bonus tier based on the first option. However, due to

this tier’s disjunctive nature, the Key Executives could still satisfy this tier’s requirement based

solely on the second component.

            The second component requires that 60 stores be sold as of the Effective Date. However,

as was already discussed under the Target Bonus tier, only 19 stores had been assumed and

assigned as of that date. Therefore, the second option for meeting this bonus tier is also

unsatisfied, meaning that the Key Executives failed to meet the requirements to be compensated

under the Stretch Bonus tier.

      IV.      As of the Effective Date of the Plan, the requirements for the Maximum Bonus had
               not been met.
            The Maximum Bonus provision of the Key Employee Plans states:

                   D.      Maximum.
                     (1)     You will earn an additional amount equal to 25% of your base salary
            if (i) the cash or value of other property estimated to be available for distribution to
            general unsecured creditors as of the date of confirmation of the Plan is equal to or
            exceeds 10%; and (ii) at least 70 stores are sold by the Company as a Going Concern
            Sale.
                    (2)     In the event the cash or value of other property estimated to be
            available for distribution on allowed claims of general unsecured creditors as of the
            date of confirmation of the Plan is at least 5% of such allowed claims but less than
            10% of such allowed claims, the applicable bonus amount for the Maximum
            opportunity shall be a pro rated amount calculated as the product of your Maximum
            opportunity bonus amount multiplied by a fraction, the numerator of which is the
            percentage of cash or value of other property estimated to be available for


4
  More specifically, the Key Executives argue that the Court should wait until “all claims have been adjudicated or
otherwise allowed or disallowed.” ECF No. 1845. They argue that there is no way to quantify the proper
distribution percentage until that time, and it is therefore “too premature for the Court to rule on the Trust’s
objection until all claims have been resolved.” Waiting until all claims have been fully determined, however, would
require the Court to ignore the plain language of the Key Employee Plans, which requires the application of the
percentage estimated “as of the date of confirmation of the Company’s Plan of Reorganization and/or Liquidation.”
ECF No. 1359.

                                                        14
Case 17-30673        Doc 2130      Filed 08/07/19 Entered 08/07/19 10:26:48             Desc Main
                                   Document     Page 15 of 16


       distribution to general unsecured creditors as of the date of confirmation of the Plan
       and the denominator of which is 10%.
ECF No. 431.

       The Maximum Bonus tier presents another conjunctive test, as it can only be satisfied if

the estimated value available for distribution to unsecured creditors is equal to or exceeds 10%

and at least 70 stores are sold as of the Effective Date.

       The previous analysis from the Target Bonus and Stretch Bonus tiers shows that neither

of these requirements is met; the 2.2% – 6.4% range cannot be read to satisfy a 10% estimate

requirement, and the 19 stores that had been assumed and assigned as of the Effective Date fall

well short of the 70-store requirement to satisfy this tier.

       The Maximum Bonus tier does have a caveat, however; it states that some part of the

bonus may be available if the estimate of value available for distribution to unsecured creditors is

between 5% and 10%. However, this provision only becomes relevant in relation to “the

applicable bonus amount for the Maximum opportunity.” Since the store requirement for the

Maximum Bonus tier is not met, there is no bonus amount for this tier, and this caveat does not

apply. As with the Target Bonus and Stretch Bonus tiers, the Key Executives failed to satisfy the

requirements to receive their bonuses under the Maximum Bonus tier.

                                          CONCLUSION

       The Court does not doubt that, as the Key Executives asserted in their pleadings, “The

energy, time, and work expended by each of the Key Executives was instrumental in preserving

the value of the estate, allowed for the sale of the assets of the debtor, and otherwise allowed the

debtor to continue operating with the continuity necessary to enhance the value of the estate for

the benefit of not only the bankruptcy estate, but all creditors as well, including unsecured

creditors.” ECF No. 1845, p. 6.

                                                  15
 Case 17-30673                Doc 2130     Filed 08/07/19 Entered 08/07/19 10:26:48       Desc Main
                                           Document     Page 16 of 16


           Still, contract law is somewhat singular in the legal world for its brazen constructs: with

few exceptions, whatever language is in a contract becomes “the law” under which the parties to

the contract must operate. Here, then, the “law” states that bonus amounts shall be paid on the

Plan’s Effective Date of February 8, 2018. Any activities completed or contemplated after that

date – including completed activities that may have otherwise been relevant to calculating the

bonuses under the contract terms – were rendered irrelevant by the plain language of the

contracts. The provisions governing the payment of bonuses under these Key Employee Plans

“matured” on February 8, 2018, and on that date, only the requirements for the “Threshold”

bonus tier had been achieved. As a result, the Trust dutifully and properly paid the Key

Employees the $1,250,000.00 they earned, but – as the requirements for awards under the other

tier amounts had not been met – appropriately refused to pay them any further amounts under the

contract.

           Accordingly,

           IT IS HEREBY ORDERED that the Trust’s Omnibus Objection to Claims Filed by

Certain Former Key Executives is GRANTED, and the claims identified in the Trust’s Motion’s

Exhibit A are disallowed.




NOTICE OF ELECTRONIC ENTRY AND                             /e/ Michael E. Ridgway
                                                           _______________________________
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on08/07/2019                   Michael E. Ridgway
Lori Vosejpka, Clerk, by MJS
                                                           Chief United States Bankruptcy Judge




                                                      16
